Filed 9/12/22 P. v. Guzman CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                  B303524

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. BA400013-01)
         v.

GUSTAVO GUZMAN,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, George G. Lomeli, Judge. Convictions and
non-gang-related enhancement affirmed; gang-related
enhancements and gang-related special circumstance vacated
and remanded for a new trial.
      Stephen M. Vasil, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Kenneth C. Byrne, Jr. and David A. Wildman,
Deputy Attorneys General, for Plaintiff and Respondent.

                                 _______________________
       Gustavo Guzman was convicted of the first degree murders
of Steven Robinson, Aric Lexing, and Scott Grant (Pen. Code,
§ 187)1 and sale of methamphetamine (Health & Saf. Code,
§ 11379, subd. (a)), with associated enhancements and special
circumstances found true. On appeal, Guzman contends: (1) the
court should have excluded evidence obtained by an undercover
informant; (2) the court erred in admitting evidence pertaining to
a traffic stop of the car in which Guzman was riding shortly after
the Lexing and Grant murders; (3) the prosecutor committed
error by failing to disclose evidence to the court; (4) the court
erred in excluding evidence that a weapon was used in another
shooting; and (5) statutory changes made by Assembly Bill
No. 333 (2021–2022 Reg. Sess.) (Stats. 2021, ch. 699) require
reversal of all gang enhancements, gang-murder special
circumstances, and gang-related firearm enhancements. We
affirm the convictions, but vacate the gang-related special
circumstance and enhancement findings and remand for further
proceedings.

      FACTUAL AND PROCEDURAL BACKGROUND

       Robinson was shot to death on March 9, 2007; Grant and
Lexing were shot to death on July 20, 2007. The killings took
place near the territory of the 18th Street gang, and the .45
caliber bullets that struck Robinson, Lexing, and Grant were
fired from the same handgun.
       The crimes went unsolved for several years, until an FBI
informant within the 18th Street gang recorded a conversation
between two members of 18th Street gang leadership, Guzman

1     Undesignated statutory references are to the Penal Code.




                                2
and Edgar Lopez. Guzman and Lopez reminisced about two
shootings they had carried out, and they provided enough detail
about the crimes and subsequent events to permit the Los
Angeles Police Department to determine upon further
investigation that Guzman and Lopez were discussing the
killings of Robinson, Grant, and Lexing.
       Guzman was charged with the murders of Robinson
(count 1), Grant (count 2), and Lexing (count 3), with multiple
firearm enhancements and a gang enhancement alleged for each
murder charge (§§ 187, 186.22, subd. (b)(1)(C), 12022.53, subds.
(b)–(e)(1)). Two special circumstances were alleged: (1) Guzman
intentionally committed each murder while he was an active
participant in a criminal street gang and the murder was
committed to further the activities of the gang (§ 190.2,
subd. (a)(22)); and (2) Guzman was convicted of multiple murders
(§ 190.2, subd. (a)(3)). Guzman was also charged with three
counts of selling methamphetamine, each with a gang
enhancement allegation (Health & Saf. Code, § 11379, subd. (a),
§ 186.22, subd. (b)(1)(A)) (counts 6, 7, and 8). Finally, the
indictment charged Guzman with two counts of possession of a
firearm by a felon, again with gang enhancement allegations
(§§ 12021, subd. (a)(1), 186.22, subd. (b)(1)(A)) (counts 9 and 10).
For all counts, the indictment alleged Guzman had previously
been convicted of robbery (§ 211), which qualified both as a prior
strike offense (§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)) and a
prior serious felony (§ 667, subd. (a)(1)).
       Before trial, Guzman pleaded no contest to the firearm
possession counts and admitted the associated enhancement
allegations.




                                  3
       With the exception of count 8, on which the jury was unable
to reach a verdict, the jury convicted Guzman on all counts and
found true both special circumstances and all allegations of the
indictment. The court declared a mistrial on count 8.
       Although the prosecution sought the death penalty, the
jury was unable to agree on a penalty determination, leading the
court to declare a mistrial on the penalty phase. The prosecution
elected not to retry the penalty phase. For each of the three
murders, the trial court imposed consecutive sentences of life in
prison without the possibility of parole, plus 25 years to life for
the firearms enhancement. For the remaining counts on which
Guzman was found guilty, the court imposed a total determinate
term of 16 years, 8 months. The court dismissed count 8 and
struck the prior serious felony enhancement for all counts.
Guzman appeals.

                          DISCUSSION

I.     Statements to Undercover Informant
       On January 27, 2010, a conversation among Guzman,
Lopez, and others was recorded by a confidential informant
within Guzman’s gang who had been sent to Guzman’s residence
by an FBI agent as part of an interagency investigation of the
gang and its connections to the Mexican Mafia. On the covert
recording, Guzman and Lopez reminisced about two shootings
they had committed, and they spoke in sufficient detail to permit
the Los Angeles Police Department to determine they were
discussing the killings of Robinson, Grant, and Lexing.
       In several motions, Guzman moved to suppress the
recorded statements on the ground they were obtained in
violation of the Fourth Amendment to the United States




                                 4
Constitution. In 2014, the trial court conducted a hearing on the
motion. The evidence before the court was that the property
where the recording took place contained a front structure, an
attached smaller back structure, and a detached garage. The
confidential informant’s family lived in the front house.
Guzman’s girlfriend lived in the back structure, and the court
assumed for purposes of the motion that Guzman lived there as
well. Whether the confidential informant lived at the property
was contested, but the informant had at least one car parked at
the property, he kept his weights in the garage, and he identified
the front house as his home on several occasions.
       The confidential informant recorded conversations while in
the detached garage with Guzman and Lopez. The FBI’s
understanding was that the informant and his family had access
to the garage and the family dogs lived in the garage. On the
recording, both Guzman and the informant made reference to the
house being the informant’s house. Guzman purchased beer for
the group, and he and the informant agreed the informant would
contribute money for the beer, which the informant then did. The
informant suggested the participants in the conversation enter
the garage, and Guzman agreed, saying he would talk to them
about his court appearance earlier that day. The men went into
the garage, and Guzman and the informant then discussed
whether they should lock others out of the garage. During the
gathering in the garage, Guzman and Lopez made statements
tending to incriminate themselves in several murders with
details matching the murders of Robinson, Grant, and Lexing.
       The trial court did not make a finding as to whether the
informant resided on the property and thus had a right to be in
the garage. Instead, the court found that even if the informant




                                5
did not have the right to be in the garage, Guzman, who was a
resident of the property, had permitted the informant to remain
in the garage without objection and had therefore implicitly
consented to his presence there. The court explained, “Courts
have long recognized that no privacy interest exists when one
voluntarily reveals certain information to a government agent,
whether said statements be recorded or not. [¶] That Mr.
Guzman may have had a misplaced belief that [the confidential
informant], to whom he voluntarily revealed information, would
not violate his confidence and/or trust is a risk that he assumed.”
The court denied Guzman’s motion to suppress the recorded
statements.
       Guzman contends his murder convictions should be
reversed because his recorded incriminating statements were
obtained in violation of the Fourth Amendment. We review the
court’s factual findings for substantial evidence, but exercise our
independent judgment in determining the legality of the search
on the facts so found. (People v. Tully (2012) 54 Cal.4th 952, 979
(Tully).)
       The Fourth Amendment guarantees the right to be secure
in one’s person, houses, papers, and effects against unreasonable
searches and seizures by the government, and the California
Constitution also protects against unreasonable government
searches. (U.S. Const., 4th Amend.; Cal. Const., art. I, § 13.)
Both state and federal claims are measured by the same
standard. (People v. Camacho (2000) 23 Cal.4th 824, 829–830.)
Central to the Fourth Amendment analysis is whether a person
has a constitutionally protected reasonable expectation of
privacy; that is, “a subjective expectation of privacy in the object
of the challenged search [that] society [is] willing to recognize . . .




                                   6
as reasonable.” (California v. Ciraolo (1986) 476 U.S. 207, 211.)
Using equipment to hear confidential communications that are
inaudible to the unaided ear generally violates reasonable
expectations of privacy; however, when communications are not
confidential, this rule does not apply. (People v. Henderson (1990)
220 Cal.App.3d 1632, 1643–1644; United States v. White (1971)
401 U.S. 745, 751; People v. Phillips (1985) 41 Cal.3d 29, 53
(Phillips).) “[A] defendant cannot look to the law to redeem him
from the untrustworthiness of a friend who may be a government
informant, and who records or transmits their private
conversations.” (Henderson, at pp. 1652–1653.) As the Supreme
Court has explained, “[H]owever strongly a defendant may trust
an apparent colleague, his expectations in this respect are not
protected by the Fourth Amendment when it turns out that the
colleague is a government agent regularly communicating with
the authorities,” and “[i]f the conduct and revelations of an agent
operating without electronic equipment do not invade the
defendant’s constitutionally justifiable expectations of privacy,
neither does a simultaneous recording of the same conversations
made by the agent or by others from transmissions received from
the agent to whom the defendant is talking and whose
trustworthiness the defendant necessarily risks.” (White, at
pp. 749, 751; see also Hoffa v. United States (1966) 385 U.S.
293, 302 (Hoffa).)
       Guzman has not established a violation of the Fourth
Amendment. Substantial evidence supported the court’s
conclusion that Guzman impliedly consented to the informant’s
presence. Guzman voluntarily accompanied the informant into
the garage, where they pooled money for the beers they shared
and engaged in group conversation about a wide range of




                                7
subjects. Guzman spoke directly to the informant and knowingly
carried on conversations in his presence. Guzman did not tell the
informant to leave, nor did he take any steps to exclude or
remove the informant. Because Guzman impliedly consented to
the informant’s presence, he did not have a legitimate
expectation that statements he made in the informant’s presence
would be kept confidential. The Fourth Amendment does not
protect a person’s “misplaced belief that a person to whom he
voluntarily confides his wrongdoing will not reveal it.” (Hoffa,
supra, 385 U.S. at p. 302 [finding no interest protected by the
Fourth Amendment where the defendant made incriminating
statements to an informer who was in the defendant’s hotel suite
by invitation and heard conversations directed to him or
knowingly carried on in his presence].) As the California
Supreme Court has explained, “There is simply no constitutional
principle that prohibits the recipient of a confidence from
breaching the trust reposed in him not to disclose it to others,
including the police.” (Phillips, supra, 41 Cal.3d at p. 53.)
Because Guzman had no reasonable expectation of privacy in the
conversations he carried out with and in the presence of the
informant, there was no Fourth Amendment violation here. (See
People v. Pride (2019) 31 Cal.App.5th 133, 141 [“long-standing
United States Supreme Court precedent hold[s] the Fourth
Amendment affords no protection for voluntary communications
with individuals who are secret government informers or
agents”].)
      Guzman argues that these Fourth Amendment principles
apply only when the government has a reasonable suspicion that
the target is engaged in criminal activity. Neither the California
courts nor the United States Supreme Court has imposed any




                                8
such requirement, and, moreover, the government had
reasonable suspicion that gang shot-caller Guzman was engaged
in criminal activity: an FBI agent testified the informant was
dispatched with recording equipment by an interagency task
force on violent crimes in the course of an investigation of the
gang and its connections to the Mexican Mafia pursuant to the
federal Racketeer Influenced and Corrupt Organizations Act
(RICO). Guzman also raises a series of arguments about whether
the informant had actual or apparent authority to consent to a
search and whether the informant’s authority was valid or
invalid, but these arguments are irrelevant because the basis of
the court’s ruling was not the informant’s authority or the
validity of the informant’s consent to a search; it was Guzman’s
consent to the informant’s presence. Finally, Guzman urges us to
abandon the undercover informant line of cases based on trends
in constitutional jurisprudence, the overcriminalization of
everyday life, and developments in constitutional historiography.
We are bound by the decisions of the California Supreme Court
and the United States Supreme Court. (Auto Equity Sales, Inc. v.
Superior Court (1962) 57 Cal.2d 450, 455.)

II.    Evidence Relating to the Traffic Stop
       Lopez and Guzman were stopped by a sheriff’s deputy near
the location of the killings shortly after they shot Grant and
Lexing. Guzman moved to suppress evidence of the stop. The
trial court denied the motion to suppress on multiple grounds,
one of which was that the traffic stop had a lawful basis: the
vehicle’s headlights were off in the middle of the night.




                                9
       Guzman argues the court erred in ruling the traffic stop
was lawful because its finding that the stop was based on the
vehicle’s lights being off was not supported by substantial
evidence. He notes the deputies involved in the traffic stop did
not recall details of the stop when they were questioned in 2011,
argues the sheriff’s department’s records from the stop did not
support the inference that the stop was based on Guzman driving
with his lights off, and claims the testimony of two deputies at
the suppression hearing failed to establish reasonable suspicion
for the traffic stop.
       We previously considered the trial court’s ruling on this
motion to suppress in the case of Guzman’s codefendant, Lopez,
who joined in Guzman’s motion, and we concluded the evidence
was sufficient to support the court’s finding that the reason for
the traffic stop was that Guzman was driving at night without
his headlights on. (People v. Lopez (2021) 73 Cal.App.5th 327,
338–339 (Lopez).) As we stated in Lopez, “When reviewing
challenges to the factual findings made by the trial court at a
suppression hearing, we defer to the superior court’s express and
implied factual findings if they are supported by substantial
evidence. ([Tully, supra, 54 Cal.4th at p. 979].) ‘As the finder of
fact in a proceeding to suppress evidence [citation], the superior
court is vested with the power to judge the credibility of the
witnesses, resolve any conflicts in the testimony, weigh the
evidence and draw factual inferences in deciding whether a
search is constitutionally unreasonable.’ (People v. Woods (1999)
21 Cal.4th 668, 673 [88 Cal.Rptr.2d 88, 981 P.2d 1019].)
‘Accordingly, “[w]e view the evidence in a light most favorable to
the order denying the motion to suppress” [citation], and “[a]ny
conflicts in the evidence are resolved in favor of the superior




                                10
court ruling” [citation]. Moreover, the reviewing court “must
accept the trial court’s resolution of disputed facts and its
assessment of credibility.” ’ (Tully, at p. 979.)
       “Viewing the evidence in the light most favorable to the
trial court’s ruling, we conclude the evidence was sufficient to
support the court’s finding that the stop was prompted by the
vehicle being operated at night without headlights. The deputy
who pulled over Guzman and Lopez, Gabrielle Graves, testified
she stopped the vehicle because it was approximately 3:00 a.m., it
was dark outside, and the vehicle’s headlights were off. At the
hearing, which took place nearly a decade after the traffic stop,
the deputy testified she initially had no independent recollection
of the stop, but her recollection had been refreshed when she
reviewed documents. Specifically, Graves testified she had
reviewed the testimony she had given before the grand jury and
looked at a log that described the stop as a ‘suspicious person’
stop, and from that she was able to remember that the vehicle
had no lights on, even though the headlights were not mentioned
in the documents she reviewed. The trial court found Graves’s
recollection of the reasons for the stop were ‘extremely nebulous
and greatly suffered in terms of specificity,’ and it described her
as ‘a horrible witness.’ However, the court rejected defendant
Guzman’s argument that Graves had committed perjury in her
testimony, it did not reject her testimony, and it concluded
Graves initiated the traffic stop because the vehicle’s headlights
were off. We ‘ “must accept the trial court’s resolution of disputed
facts and its assessment of credibility.” ’ ” (Lopez, supra,
73 Cal.App.5th at pp. 338–339.)




                                11
       Guzman’s arguments do not persuade us otherwise.
Guzman contends the trial court’s statements indicate it
misunderstood the law concerning refreshing a witness’s
recollection and the court improperly accepted Graves’s recitation
of the contents of a document without having personal knowledge
of the facts being conveyed. (Frio v. Superior Court (1988)
203 Cal.App.3d 1480, 1485, 1491–1493.) We have reviewed the
court’s ruling and while particular phrases can be interpreted to
support Guzman’s interpretation, it is clear overall that the court
concluded Graves’s recollection was properly and successfully
refreshed with a document after she testified that she did not
have an independent recollection of the stop. As the court said,
Graves had no independent recollection; she looked at the
document; she saw the code for the traffic stop; and “she
remembers it.”
       Guzman also argues Graves’s testimony was so inherently
implausible and internally inconsistent that no rational trier of
fact could have believed that she recalled stopping Guzman
because his headlights were off. “ ‘ “ ‘To warrant the rejection of
the statements given by a witness who has been believed by a
trial court, there must exist either a physical impossibility that
they are true, or their falsity must be apparent without resorting
to inferences or deductions. [Citations.] Conflicts and even
testimony which is subject to justifiable suspicion do not justify
the reversal of a judgment, for it is the exclusive province of the
trial judge or jury to determine the credibility of a witness and
the truth or falsity of the facts upon which a determination
depends.’ ” ’ ” (People v. Beck and Cruz (2019) 8 Cal.5th
548, 627.) It was not physically impossible for Graves’s
testimony to be true, nor was her testimony demonstrably false




                                12
without resorting to inferences or deductions. The trial court was
well aware of Graves’s shortcomings as a witness and put them
on the record, but after observing Graves and listening to her
testimony, the court did not believe she had committed perjury,
and it believed she had stopped Guzman because his vehicle’s
headlights were off. While another judge might have reached a
different conclusion, the evidence before the court supported the
court’s factual finding.
       Guzman next offers a series of arguments challenging the
sufficiency of a second deputy’s testimony to support the trial
court’s finding. We need not address these arguments because,
as previously discussed, the evidence provided by Graves was
sufficient to support the court’s finding.
       Finally, Guzman asserts the trial court may have declined
to consider particular sealed exhibits he attached to his motion to
suppress, and “[a]ssuming” the court did refuse to consider the
exhibits, such an action would have violated his right to due
process. Guzman acknowledges the court never ruled it would
not consider these exhibits. However, he observes that the court
did decline to consider other exhibits he attached to his filings,
and he speculates that the court did not consider the sealed
exhibits because “it’s difficult to conceive” the court would have
ruled as it did if it had considered them. We do not presume
error from a silent record. (People v. Brown (2007)
147 Cal.App.4th 1213, 1229.)

III.  Prosecutorial Misconduct
      Guzman argues the prosecutor committed misconduct
under state and federal law in conjunction with the suppression
hearing concerning the traffic stop. He argues the prosecutor
knew, or should have known, that as of 2011 the deputies




                                13
involved in the 2007 traffic stop had not recalled the reason for
the stop, but the prosecutor failed to “alert the trial court to this
evidence” in briefs or when questioning the deputies at the
suppression hearing. “ ‘The applicable federal and state
standards regarding prosecutorial misconduct are well
established. “ ‘A prosecutor’s . . . intemperate behavior violates
the federal Constitution when it comprises a pattern of conduct
“so egregious that it infects the trial with such unfairness as to
make the conviction a denial of due process.” ’ ” [Citations.]
Conduct by a prosecutor that does not render a criminal trial
fundamentally unfair is prosecutorial misconduct under state law
only if it involves “ ‘ “the use of deceptive or reprehensible
methods to attempt to persuade either the court or the jury.” ’ ”
[Citation.]’ [Citation.]” (People v. Hill (1998) 17 Cal.4th
800, 819.) “A defendant’s conviction will not be reversed for
prosecutorial misconduct, however, unless it is reasonably
probable that a result more favorable to the defendant would
have been reached without the misconduct.” (People v. Crew
(2003) 31 Cal.4th 822, 839 (Crew).)
       It is not reasonably probable Guzman would have received
a more favorable result without the alleged misconduct. As
Guzman acknowledges, he included the information about the
deputies’ lack of recall in 2011 in his suppression motion and the
attached supporting exhibits. Also, while Guzman questioned
Graves during the suppression hearing, Guzman (1) elicited
Graves’s testimony that when she was questioned in 2011 she
had not recalled the reasons for the stop, and (2) personally
represented and argued to the court that Graves had been unable
to recall the details of the traffic stop in 2011. Lopez’s counsel
also questioned Graves about her testimony in 2011, even




                                 14
referring the court and parties to a particular page in the
transcript of that testimony, and Graves testified that she had
been unable to remember what she noticed about the car prior to
the traffic stop. Because the information had been provided to
the court, and because both the court and the parties were aware
the deputies had no independent recollection of the traffic stop,
we see no reasonable likelihood that a more favorable outcome
would have resulted if the People had independently raised this
already-presented evidence.
       Guzman, in his reply brief, contends that during the
suppression hearing, the prosecutor should have confirmed
Guzman’s representation to the court that when Graves had been
questioned in 2011 about the basis of the stop, she did not
remember the reason for the stop even after an attempt to
refresh her recollection. We have reviewed the portion of the
transcript to which Guzman refers. While cross-examining
Graves, Guzman (who was representing himself at the time)
attempted to ask Graves why she now remembered the reason for
the traffic stop when she had not remembered it in 2011, but the
court sustained the prosecutor’s objection that the question posed
was argumentative and compound. Guzman told the court he
was asking his question because he had the transcript of Graves’s
2011 testimony.
       The trial court responded, “That may well be. I will accept
her representation that she has no recollection of it.” The court
explained the process of refreshing recollection to Guzman.
       Guzman said the prosecutor “asked her [Graves] the same
question and refreshed her memory then.”




                               15
       “Right,” said the court.
       Guzman said, “And back then—I got it right here, ‘No,
ma’am, I don’t’—she didn’t remember.”
       The court said, “I agree. Perhaps no one refreshed her
recollection then.”
       According to Guzman, the prosecution at this point should
have confirmed Guzman’s representation that the prosecutor had
attempted to refresh Graves’s memory in 2011. Even if the
prosecutor should have done so, as Guzman posits, Guzman has
failed to establish that it is reasonably probable that a result
more favorable to him would have been reached if the prosecutor
had confirmed that Guzman was correct about the effort to
refresh Graves’s recollection in 2011. (Crew, supra, 31 Cal.4th at
p. 839.) The trial court was aware and accepted that Graves had
not recalled the reason for the traffic stop when she testified in
2011. The existence or nonexistence of efforts to refresh her
recollection in 2011 was collateral and of marginal relevance, and
Graves has not established, nor do we believe, that it is
reasonably possible that the trial court would have weighed the
evidence differently or made different credibility determinations
if the prosecutor had reiterated to the court that the prosecutor
had attempted to refresh Graves’s recollection years before.

IV.   Exclusion of Firearms Evidence
      The same .45 caliber firearm was used in the Robinson
murder in March 2007 and the Grant/Lexing murders in July
2007. The People moved to exclude evidence that on the night of
June 10, 2007, the same weapon was fired into the home of Javier
Carrillo at 210 E. 93rd Street. An unidentified person reported
hearing gunshots and “observed what appeared to be a male
black figure standing in front of 208 E. 93rd Street.” She




                               16
reported the “male black figure got into an unknown type [b]lack
vehicle and drove off.” The trial court repeatedly excluded this
evidence as inadmissible third party culpability evidence, and we
affirmed the ruling in Lopez’s appeal. (Lopez, supra,
73 Cal.App.5th at pp. 340–341.)
       Nevertheless, Guzman argues the evidence was not third
party evidence at all, but rather evidence that tended to disprove
the theory that the .45 caliber Sig Sauer gun discussed by Lopez
and Guzman in the recorded conversation was the same
.45 caliber gun used in the charged shootings. Guzman argues
the evidence tended to “negate the material fact of identity” and
was admissible because it was relevant. (Evid. Code, § 351).
Guzman reasons that negating the inference that the .45 caliber
weapon he discussed on the recording would then support an
inference that he was not involved in the charged murders, or at
least the Lexing and Grant murders. He asserts the court abused
its discretion in excluding this evidence and in doing so, deprived
him of his constitutional right to a defense. We review the trial
court’s evidentiary ruling for an abuse of discretion. (People v.
Alvarez (1996) 14 Cal.4th 155, 201.)
       The trial court did not err. The fact that the .45 caliber gun
used in the Robinson shooting was used in another shooting the
month before the Lexing and Grant shooting did not tend to
disprove the gun used in the shootings was the one Guzman and
Lopez discussed in the recorded conversation. The evidence had
no bearing on the question of identity for the Robinson shooting,
because where the gun was in June (the time of the Carrillo
shooting) is not evidence of where it was or who had it in March
when Robinson was shot. All the evidence tends to prove is that
the gun was out of Guzman’s hands for a period of time after the




                                 17
Robinson shooting and before the Grant and Lexing shootings,
which is not inconsistent with and could explain Guzman’s
statement in the recorded conversation that he “kinda sold it,
but . . .” followed by laughter. There was evidence, as Guzman
notes, that guns involved in a murder are typically either
destroyed or sold to other gangs, but that does not mean the gun
could not have been returned to Guzman or someone else after it
was used in the Carrillo shooting.
       Further, to the extent that use of the .45 caliber gun in the
later shooting was relevant to prove Guzman could not have been
the one who used it to kill Lexing and Grant, its exclusion from
the evidence before the jury was not prejudicial in light of the
overwhelming evidence straight from Guzman and Lopez that
they killed Lexing and Grant. Guzman and Lopez were recorded
reminiscing and boasting about the murders, and they described
the circumstances and aftermath of the murder in detail that
corresponded to the other evidence at trial. Guzman described
killing two people and then immediately being pulled over a few
blocks away, near the intersection of Overhill and Slauson, by a
female sheriff’s deputy. The deputy did not know about the
shooting because it had taken place just outside the Sheriff’s
Department jurisdiction in Los Angeles Police Department
territory, and the two agencies did not share radio calls. They
hid their large guns in a hiding place inside the car shortly before
they were handcuffed and placed in a patrol car. They feared the
guns would be found during the search, and they knew they
would be subject to the death penalty for multiple murders if they
were caught, but the weapons were not located and they were
allowed to leave.




                                18
       All these details corresponded to evidence presented at
trial: the Lexing and Grant murders involved large caliber guns;
the traffic stop took place shortly after the shooting of Lexing and
Grant; the stop occurred near the site of the shooting but in the
jurisdiction of the Los Angeles County Sheriff’s department,
while the shooting had occurred within the jurisdiction of the Los
Angeles Police Department; the deputy who pulled them over was
female; the responding deputies were not aware of anything
urgent or dangerous happening that night; they were placed in a
patrol car; their car was searched; no weapons were found; and
they were permitted to leave. In the face of this overwhelming
evidence of identity, any error in excluding evidence that the gun
was out of Guzman’s hands at some point during the three
months between the Robinson and Grant/Lexing killings was
harmless under either the Watson or Chapman test for prejudice.
(People v. Watson (1956) 56 Cal.2d 818, 836; Chapman v.
California (1967) 386 U.S. 18.)

V.     Assembly Bill No. 333
       Assembly Bill No. 333 (2021–2022 Reg. Sess.) (Assembly
Bill 333) amended section 186.22 to require proof of additional
elements to establish a gang enhancement. (See Stats. 2021,
ch. 699, §§ 1–4.) A “ ‘criminal street gang’ ” was formerly defined
in section 186.22 as “any ongoing organization, association, or
group of three or more persons, whether formal or informal,
having as one of its primary activities the commission of one or
more [enumerated criminal acts], having a common name or
common identifying sign or symbol, and whose members
individually or collectively engage in, or have engaged in, a
pattern of criminal gang activity.” (§ 186.22, former subd. (f),
italics added.) Effective January 1, 2022, Assembly Bill 333




                                19
narrowed the definition of “ ‘criminal street gang’ ” to “an
ongoing, organized association or group of three or more persons,
whether formal or informal, having as one of its primary
activities the commission of one or more [enumerated criminal
acts], having a common name or common identifying sign or
symbol, and whose members collectively engage in, or have
engaged in, a pattern of criminal gang activity.” (§ 186.22,
subd. (f), italics added.)
       “Assembly Bill 333 also altered the requirements for
proving the ‘pattern of criminal gang activity’ necessary to
establish the existence of a criminal street gang. [Formerly], a
‘pattern of criminal gang activity’ mean[t] ‘the commission of,
attempted commission of, conspiracy to commit, or solicitation of,
sustained juvenile petition for, or conviction of two or more of
[enumerated] offenses, provided at least one of these offenses
occurred after the effective date of this chapter and the last of
those offenses occurred within three years after a prior offense,
and the offenses were committed on separate occasions, or by two
or more [persons].’ (§ 186.22, [former] subd. (e).) As of the
effective date, Assembly Bill 333 redefine[d] ‘pattern of criminal
gang activity’ to require that the last of the predicate offenses
‘occurred within three years of the prior offense and within three
years of the date the current offense is alleged to have been
committed,’ and that the predicate offenses ‘were committed on
separate occasions or by two or more members, the offenses
commonly benefited a criminal street gang, and the common
benefit of the offenses is more than reputational.’ (Assem. Bill
333, § 3; amended § 186.22, subd. (e)(1), eff. Jan. 1, 2022.) In
addition, the currently charged offense cannot be used as a




                                20
predicate offense under the amendments. (Id., subd. (e)(2).)”
(Lopez, supra, 73 Cal.App.5th at p. 345.)
       “Assembly Bill 333’s changes to section 186.22 affect not
only the gang enhancement allegations under that statute but
other statutes that expressly incorporate provisions of section
186.22. Here, two other statutes that refer specifically to section
186.22 are implicated: section 190.2, subdivision (a)(22) and
section 12022.53, subdivision (e)(1). Section 190.2, subdivision
(a)(22) establishes a gang murder special circumstance: ‘The
defendant intentionally killed the victim while the defendant was
an active participant in a criminal street gang, as defined in
subdivision (f) of Section 186.22, and the murder was carried out
to further the activities of the criminal street gang.’ ” (Lopez,
supra, 73 Cal.App.5th at pp. 346–347.)
       “Section 12022.53 provides for sentence enhancements for
the use of firearms in the commission of an enumerated felony.
The statute first provides for escalating punishments depending
on how the firearm is used. The least severe penalty is set forth
in section 12022.53, subdivision (b), which provides for a
consecutive 10-year term for a defendant who ‘personally uses’ a
firearm in a felony. Next, a consecutive 20-year term is imposed
under section 12022.53, subdivision (c), if the defendant
‘personally and intentionally discharges a firearm’ in the
commission of the offense. Finally, section 12022.53,
subdivision (d) provides for a consecutive sentence enhancement
of 25 years to life when the defendant ‘personally and
intentionally discharges a firearm and proximately causes great
bodily injury . . . or death’ during the commission of the offense.




                                21
       “While these subdivisions provide punishment for offenders
who personally use a firearm during the commission of their
crimes, the penalties may also be imposed on any person who is a
principal in the offense under certain gang-related circumstances:
First, the person who is a principal must be ‘convicted of a felony
committed for the benefit of, at the direction of, or in association
with any criminal street gang, with the specific intent to promote,
further, or assist in any criminal conduct by gang members’ as
set forth in section 186.22, subdivision (b). (See § 12022.53,
subd. (e)(1)(A).) Second, ‘[a]ny principal in the offense’ must have
‘committed any act specified in subdivision (b), (c), or (d),’ that is,
any principal involved in the offense must have personally used a
firearm in the escalating use categories provided in section
12022.53, subdivisions (b) through (d). (§ 12022.53, subd.
(e)(1)(B).)” (Lopez, supra, 73 Cal.App.5th at p. 347.)
       We have previously found that Assembly Bill 333 should be
applied retroactively to appellants whose judgments were not
final as of its operative date. (Lopez, supra, 73 Cal.App.5th at
p. 344.) Accordingly, we agree with the parties that Guzman is
entitled to the ameliorative effects of Assembly Bill 333’s
amendments to section 186.22 because his judgment was not
final when the amendments took effect. (See ibid.) We also
agree with the parties that because the definition of a criminal
street gang has been narrowed by Assembly Bill 333 and new
elements have been added to prove a criminal street gang and a
pattern of criminal activity, the gang enhancement allegations,
the gang-related firearm enhancement findings under section
12022.53, subdivision (e)(1), and the special circumstance finding
under section 190.2, subdivision (a)(22) must be vacated; on
remand, the People must be afforded the opportunity to prove the




                                  22
enhancements and the special circumstance in compliance with
the amended section 186.22. (Lopez, at pp. 347–348.)
       Although the findings that a principal discharged a firearm
in violation of section 12022.53, subdivisions (d) and (e)(1) must
be vacated, we note that with respect to the murders of Lexing
and Grant, the jury separately found true the allegation under
section 12022.53, subdivision (d) that Guzman “personally and
intentionally discharged a firearm . . . which caused great bodily
injury or death” to Lexing and Grant. The jury’s findings under
section 12022.53, subdivision (d) carry the same penalty and
remain intact.

                          DISPOSITION

       The convictions are affirmed. The gang enhancement
allegation findings under section 186.22, the special circumstance
findings under section 190.2, subdivision (a)(22), and the gang-
related firearm enhancement findings under section 12022.53,
subdivision (e)(1) are vacated, and the matter is remanded to the
trial court to permit the People to retry these allegations, if they
so choose.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           STRATTON, P. J.

We concur:



             GRIMES, J.                    WILEY, J.




                                 23